Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
22nd day of August 2012, by and between FluoroPharma Medical, Inc., a Delaware
corporation with offices at 8 Hillside Avenue, Suite 207, Montclair, NJ 07042
(the “Company”), and Tamara Rhein, an individual residing at __________
(“Executive”).

W I T N E S S E T H:

WHEREAS, the Executive desires to be employed by the Company as its Chief
Financial Officer and the Company wishes to employ Executive in such capacity;

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:

1.

Employment and Duties.  The Company agrees to employ and Executive agrees to
serve as the Company's Chief Financial Officer on a part-time basis. Executive
shall devote such time as is required in the diligent and faithful performance
of the duties and responsibilities duly assigned to her pursuant to this
Agreement.  Executive shall perform such other duties as may be consistent with
Executive’s position. Executive shall, in all material respects, abide by all
material and written Company rules, policies, and practices as adopted or
modified, from time to time, in Company’s sole discretion; and Executive shall
attempt to use his best efforts in the performance of his duties hereunder.  

2.

Term.  The term of this Agreement shall commence on the Effective Date and shall
continue for a period of one year and shall be automatically renewed for
successive one year periods thereafter unless either party provides the other
party with written notice of her or its intention not to renew this Agreement at
least three months prior to the expiration of the initial term or any renewal
term of this Agreement.  “Employment Period” shall mean the initial one year
term plus renewals, if any.

3.

Place of Employment.  Executive's services shall be performed at the Company's
offices located in Montclair, NJ and any other location where the Company now or
hereafter has a business facility within 50 miles of the Montclair, NJ office.
The parties acknowledge, however, that Executive may be required to travel in
connection with the performance of her duties hereunder.

4.

Base Salary.  For all services to be rendered by Executive pursuant to this
Agreement, the Company agrees to pay Executive during the Employment Period an
initial base salary (the "Base Salary") at an annual rate of $100,000. The Base
Salary shall be paid in periodic installments in accordance with the Company's
regular payroll practices.

The Compensation Committee of the Board (or by the independent members of the
Board, if there is no such committee) (the “Compensation Committee”) shall
review the Executive’s Base Salary annually after the conclusion of the initial
one year term and shall make a recommendation to the Board as to whether such
Base Salary should be increased but not decreased, which decision shall be
within the Board’s sole discretion.

5.

Bonuses.  (a)

During the Employment Period, the Executive shall be entitled to an annual bonus
(the “Annual Bonus”), in an amount determined by the Compensation Committee or
the Board based upon such criteria as it shall determine.







--------------------------------------------------------------------------------




(b)

The Annual Bonus, and any and all stock based compensation (such as options and
equity awards)(collectively, the “Clawback Benefits”) shall be subject to
“Company Clawback Rights” as follows: During the period that the Executive is
employed by the Company and  upon the termination of the Executive’s employment
and for a period of two (2) years thereafter, if there is an  announcement of
the restatement of any previously announced financial results from which any
Annual Bonus, option, equity or vesting condition to Executive shall have been
determined, Executive agrees to repay any excess portion of the Annual Bonus
amounts which were determined by reference to any Company financial results
which were later restated (as defined below), to the extent the Clawback
Benefits amounts paid exceed the Clawback Benefits amounts that would have been
paid based on the restatement of the Company’s financial information.  All
Clawback Benefits amounts resulting from such restated financial results shall
be retroactively adjusted by the board of directors to  take into account the
restated results, and any excess portion  of  the Clawback Benefits  resulting
from such restated results shall be immediately surrendered to the Company  and
if not so surrendered within ninety (90) days of the revised calculation being
provided to the Executive by the board of directors following a  publicly
announced restatement, the Company shall have the right to take any and all
action to effectuate such adjustment. The calculation of the Revised Clawback
Benefits amount shall be determined by the board of directors.  All
determinations by the board of directors with respect to the Clawback Rights
shall be final and binding on the Company and Executive and the board of
directors shall have the right to determine the amount of any clawback
requirement.  The Clawback Rights shall terminate following a Change of Control.
For purposes of this Section 5, a restatement of financial results that requires
a repayment of a portion of the Clawback Benefits amounts shall mean (i) a
restatement resulting from material non-compliance of the Company with any
financial reporting requirement under the federal securities laws and shall not
include a restatement of financial results resulting from subsequent changes in
accounting pronouncements or  requirements which were not in effect on the date
the financial statements were originally prepared; (ii) any breach of any
Agreement by Executive relating to confidentiality, non-competition, non-raid of
employees, or non-solicitation of vendors or customers; and (iii) any material
breach of Company policy or procedures which causes harm to the Company, as
determined by the Board.

6.

Expenses.  Executive shall be entitled to prompt reimbursement by the Company
for all reasonable ordinary and necessary travel, entertainment, and other
expenses incurred by Executive while employed (in accordance with the policies
and procedures established by the Company for its senior executive officers) in
the performance of her duties and responsibilities under this Agreement;
provided, that Executive shall properly account for such expenses in accordance
with Company policies and procedures.

7.

Other Benefits.  During the term of this Agreement, the Executive shall be
eligible to participate in incentive, savings, retirement (401(k)), and welfare
benefit plans, including, without limitation, health, medical, dental, vision,
life (including accidental death and dismemberment) and disability insurance
plans (collectively, "Benefit Plans"), in substantially the same manner and at
substantially the same levels as the Company makes such opportunities available
to the Company's managerial or full-time salaried executive employees.

8.

Vacation.  During the term of this Agreement, the Executive shall be entitled to
accrue, on a pro rata basis, fifteen (15) paid vacation days per year.  Vacation
shall be taken at such times as are mutually convenient to the Executive and the
Company and no more than ten (10) consecutive days shall be taken at any one
time without Company approval in advance.  The Executive shall not be entitled
to carry over any accrued, unused vacation days from year to year.

9.

Equity Awards.  The Executive shall be eligible for such grants of awards under
the Company’s 2011 Equity Incentive Plan as the Compensation Committee may from
time to time determine.  If the Company shall sell all or substantially all of
its assets, or if it shall consolidate or merge with or into any other
enterprise, or if at any time there shall be a capital reorganization of the
Company, in each case such that the holders of more than 50% of the equity of
the Company before such transaction shall not be the holders, directly or
indirectly, of more than 50% of the equity of the Company after such
transaction, then, on the date of the occurrence of such transaction, all of
such grants pursuant to the 2011 Equity Incentive Plan which are then not vested
shall become vested.







--------------------------------------------------------------------------------




10.

Termination of Employment.

(a)

Either the Executive or the Company is free to terminate the Executive’s
employment with the Company at any time for cause, or without cause if the
Executive or the Company shall so elect.  “Cause" shall mean: (i) the indictment
of, or the bringing of formal charges against the Executive on charges involving
criminal fraud or embezzlement; (ii) the Executive’s conviction for a crime
involving an act or acts of dishonesty, fraud or moral turpitude by the
Executive, which act or acts constitute a felony; (iii) the Executive’s having
committed acts or omissions constituting gross negligence or willful misconduct
with respect to the Company, including with respect to any valid contract to
which the Company is a party; or (iv) the Executive’s having committed acts or
omissions constituting a breach of her duty of loyalty to the Company or any
material act of dishonesty or fraud with respect to the Company.




(b)

Severance.  If the event that the Executive is terminated by the Company without
Cause, the Company shall pay or provide to the Executive (i) any earned but
unpaid Base Salary, unpaid pro rata annual bonus and unused vacation days
accrued through the Executive’s last day of employment with the Company; (ii)
continued coverage, at the Company’s expense, under all Benefits Plans in which
the Executive was a participant immediately prior to her last date of employment
with the Company, or, in the event that any such Benefit Plans do not permit
coverage of the Executive following his last date of employment with the
Company, under benefit plans that provide no less coverage than such Benefit
Plans, for a period of six months following the termination of employment; (iii)
reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of her duties and
responsibilities for the Company during the period ending on the termination
date; and (iv) the Base Salary, as in effect immediately prior to the
Executive’s termination hereunder, for a period of six months following the
termination of employment (collectively “Severance”). All payments due hereunder
shall be payable according to the Company’s standard payroll procedures. The
Company shall deduct, from all payments made hereunder, all applicable taxes,
including income tax, FICA and FUTA, and other appropriate deductions.




(c)

Disability.  In the event that, during the term of this Agreement the Executive
shall be prevented from performing her duties and responsibilities hereunder to
the full extent required by the Company by reason of Disability (as defined
below), this Agreement and the Executive’s employment with the Company shall
automatically terminate and the Company shall have no further obligations or
liability to the Executive or her heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executive or her heirs, administrators or executors
Severance as defined in subsection (b) of this Section 10. The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions through the last date of
the Executive’s employment with the Company. For purposes of this Agreement,
“Disability” shall mean a physical or mental disability that prevents the
performance by the Executive, with or without reasonable accommodation, of her
duties and responsibilities hereunder for a period of not less than an aggregate
of three months during any twelve consecutive months.

11.

Confidential Information.

(a)

Disclosure of Confidential Information. The Executive recognizes, acknowledges
and agrees that she has had and will continue to have access to secret and
confidential information regarding the Company, its subsidiaries and their
respective businesses (“Confidential Information”), including but not limited
to, its products, formulae, patents, sources of supply, customer dealings, data,
know-how and business plans, provided such information is not in or does not
hereafter become part of the public domain, or become known to others through no
fault of the Executive. The Executive acknowledges that such information is of
great value to the Company, is the sole property of the Company, and has been
and will be acquired by her in confidence. In consideration of the obligations
undertaken by the Company herein, the Executive will not, at any time, during or
after her employment hereunder, reveal, divulge or make known to any person, any
information acquired by the Executive during the course of her employment, which
is treated as confidential by the Company, and not otherwise in the public
domain. The provisions of this Section 11 shall survive the termination of the
Executive’s employment hereunder.







--------------------------------------------------------------------------------




(b)

The Executive affirms that she does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company.

(c)

In the event that the Executive’s employment with the Company terminates for any
reason, the Executive shall deliver forthwith to the Company any and all
originals and copies, including those in electronic or digital formats, of
Confidential Information.

12.

Non-Competition and Non-Solicitation.

(a)

The Executive agrees and acknowledges that the Confidential Information that the
Executive has already received and will receive is valuable to the Company and
that its protection and maintenance constitutes a legitimate business interest
of the Company, to be protected by the non-competition restrictions set forth
herein. The Executive agrees and acknowledges that the non-competition
restrictions set forth herein are reasonable and necessary and do not impose
undue hardship or burdens on the Executive. The Executive also acknowledges that
the products and services developed or provided by the Company, its affiliates
and/or its clients or customers are or are intended to be sold, provided,
licensed and/or distributed to customers and clients in and throughout the
United States (the “Territory”) (to the extent the Company comes to operate,
either directly or through the engagement of a distributor or joint or
co-venturer, or sell a significant amount of its products and services to
customers located, in areas other than the United States during the term of the
Employment Period, the definition of Territory shall be automatically expanded
to cover such other areas), and that the Territory, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information of, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates and/or its clients or
customers.

(b)

The Executive hereby agrees and covenants that she shall not, without the prior
written consent of the Company, directly or indirectly, in any capacity
whatsoever, including, without limitation, as an employee, employer, consultant,
principal, partner, shareholder, officer, director or any other individual or
representative capacity (other than a holder of less than two percent (2%) of
the outstanding voting shares of any publicly held company), or whether on the
Executive's own behalf or on behalf of any other person or entity or otherwise
howsoever, during the Employment Period and thereafter to the extent described
below, within the Territory:

(1)

Engage, own, manage, operate, control, be employed by, consult for, participate
in, or be connected in any manner with the ownership, management, operation or
control of any business in competition with the business of the Company;

(2)

Recruit, solicit or hire, or attempt to recruit, solicit or hire, any employee,
or independent contractor of the Company to leave the employment (or independent
contractor relationship) thereof, whether or not any such employee or
independent contractor is party to an employment agreement;

(3)

Attempt in any manner to solicit or accept from any customer of the Company,
with whom the Company had significant contact during Executive’s employment by
the Company (whether under this Agreement or otherwise), business of the kind or
competitive with the business done by the Company with such customer or to
persuade or attempt to persuade any such customer to cease to do business or to
reduce the amount of business which such customer has customarily done or might
do with the Company, or if any such customer elects to move its business to a
person other than the Company, provide any services (of the kind or competitive
with the Business of the Company) for such customer, or have any discussions
regarding any such service with such customer, on behalf of such other person;
or

(4)

Interfere with any relationship, contractual or otherwise, between the Company
and any other party, including, without limitation, any supplier, distributor,
co-venturer or joint venturer of the Company to discontinue or reduce its
business with the Company or otherwise interfere in any way with the Business of
the Company.







--------------------------------------------------------------------------------




With respect to the activities described in Paragraphs (2), (3) and (4) above,
the restrictions of this Section 12(b) shall continue beyond the Employment
Period until one year following the termination of this Agreement or of the
Executive’s employment with the Company, whichever occurs later.  Furthermore,
if the Executive’s employment is terminated by either the Company or the
Executive with or without cause, then the restrictions of this Section 12(b)
shall continue with respect to the activities described in Paragraph (1), above,
beyond the Employment Period until one year following the termination of this
Agreement or of the Executive’s employment with the Company, whichever occurs
later.

13.

Section 409A.

If, when the Employee's employment with the Company terminates, the Employee is
a "specified employee" as defined in Section 409A(a)(1)(B)(i) of the Internal
Revenue Code, and if any payments under this Employment Agreement, including
payments under Section 4, will result in additional tax or interest to the
Employee under Section 409A(a)(1)(B) ("Section 409A Penalties"), then despite
any provision of this Employment Agreement to the contrary, the Employee will
not be entitled to payments until the earliest of (a) the date that is at least
six months after termination of the Employee's employment for reasons other than
the Employee's death, (b) the date of the Employee's death, or (c) any earlier
date that does not result in Section 409A Penalties to the Employee.  As soon as
practicable after the end of the period during which payments are delayed under
this provision, the entire amount of the delayed payments shall be paid to the
Employee in a lump sum.  Additionally, if any provision of this Employment
Agreement would subject the Employee to Section 409A Penalties, the Company will
apply such provision in a manner consistent with Section 409A of the Internal
Revenue Code during any period in which an arrangement is permitted to comply
operationally with Section 409A of the Internal Revenue Code and before a formal
amendment to this Employment Agreement is required.  For purposes of this
Agreement, any reference to the Employee's termination of employment will mean
that the Employee has incurred a "separation from service" under Section 409A of
the Internal Revenue Code of 1986, as amended, and any guidance there under.

14.

Miscellaneous.

(a)

The Executive acknowledges that the services to be rendered by her under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
 Furthermore, the parties acknowledge that monetary damages alone would not be
an adequate remedy for any breach by the Executive of Section 11 or Section 12
of this Agreement. Accordingly, the Executive agrees that any breach or
threatened breach by her of Section 11 or Section 12 of this Agreement shall
entitle the Company, in addition to all other legal remedies available to it, to
apply to any court of competent jurisdiction to seek to enjoin such breach or
threatened breach. The parties understand and intend that each restriction
agreed to by the Executive hereinabove shall be construed as separable and
divisible from every other restriction, that the unenforceability of any
restriction shall not limit the enforceability, in whole or in part, of any
other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as the circumstances warrant. In the event that any
restriction in this Agreement is more restrictive than permitted by law in the
jurisdiction in which the Company seeks enforcement thereof, such restriction
shall be limited to the extent permitted by law. The remedy of injunctive relief
herein set forth shall be in addition to, and not in lieu of, any other rights
or remedies that the Company may have at law or in equity.

(b)

Neither the Executive nor the Company may assign or delegate any of their rights
or duties under this Agreement without the express written consent of the other;
provided, however, that the Company shall have the right to delegate its
obligation of payment of all sums due to the Executive hereunder, provided that
such delegation shall not relieve the Company of any of its obligations
hereunder.







--------------------------------------------------------------------------------




(c)

This Agreement constitutes and embodies the full and complete understanding and
agreement of the parties with respect to the Executive’s employment by the
Company, supersedes all prior understandings and agreements, whether oral or
written, between the Executive and the Company, and shall not be amended,
modified or changed except by an instrument in writing executed by the party to
be charged. The invalidity or partial invalidity of one or more provisions of
this Agreement shall not invalidate any other provision of this Agreement. No
waiver by either party of any provision or condition to be performed shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same
time or any prior or subsequent time.

(d)

This Agreement shall inure to the benefit of, be binding upon and enforceable
against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

(e)

The headings contained in this Agreement are for convenience of reference only
and shall not affect in any way the meaning or interpretation of this Agreement.

(f)

All notices, requests, demands and other communications required or permitted to
be given hereunder shall be in writing and shall be deemed to have been duly
given when personally delivered, sent by registered or certified mail, return
receipt requested, postage prepaid, or by reputable national overnight delivery
service (e.g. Federal Express) for overnight delivery to the party at the
address set forth in the preamble to this Agreement, or to such other address as
either party may hereafter give the other party notice of in accordance with the
provisions hereof.  Notices shall be deemed given on the sooner of the date
actually received or the third business day after deposited in the mail or one
business day after deposited with an overnight delivery service for overnight
delivery.

(g)

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New Jersey without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the County of
Essex and State of New Jersey.

(h)

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one of the same instrument. The parties hereto have executed this Agreement as
of the date set forth above.

(i)

The Executive represents and warrants to the Company, that she has the full
 power and authority to enter into this Agreement and to perform her obligations
hereunder and that the execution and delivery of this Agreement and the
performance of her obligations hereunder will not conflict with any agreement to
which Executive is a party.

[Signature page follows immediately]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.




 

Executive




/s/ Tamara Rhein

Tamara Rhein




 

FluoroPharma Medical, Inc.




By:

/s/ Johan M. Spoor

Name:

Johan M. (Thijs) Spoor

Title:

Chief Executive Officer

[graphic-08222012_110827.jpg]





